IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SANDY DUPAIX-LARSON, ON                                    No. 83560
                 BEHALF OF JEREMIAH WIGGINTON,
                                  Appellant,
                              vs.
                 RAYMOND MAESTES; AND LINDA
                                                                                FILE
                 CHRISTINE MAESTES,                                             JUL 01 2022
                                  Res eondents.
                                                                               ELJZABETH A. BROWN
                                                                            CLERKcg  Su REME COURT
                                                                           BY         '




                                        ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying
                appellant's motion to dismiss and to extinguish temporary restraining
                order. Seventh Judicial District Court, White Pine County; Gary Fairman,
                Judge.
                            This court's review of the docketing statement and the
                documents submitted to this court pursuant to NRAP 3(g) reveals a
                jurisdictional defect.     Specifically, it appears that the order is not
                substantively appealable. See NRAP 3A(b). This court has jurisdiction to
                consider an appeal only when the appeal is authorized by statute or court
                rule. Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d
                1152, 1153 (1984). Appellant states in her docketing statement that the
                district court's order is appealable under NRAP 3A(b)(3) as an order
                refusing to dissolve an injunction because it denied a request to extinguish
                a temporary restraining order. However, upon a review of the documents
                submitted   to   this    court,   it   appears   that   appellant         only   sought
                extinguishment of the temporary restraining order as a consequence of the
                dismissal of respondents' complaint. No statute or court rule provides for
SUPREME COURT
      OF
    NEVADA

(0) M7A
                                                                                      07-;-04.23(91
                            an appeal from an order denying a motion to dismiss. Accordingly, this
                            court lacks jurisdiction and we
                                        ORDER this appeal DISMISSED.



                                                                                         J.
                                                              Silver




                                                              Cadish


                                                                                         J.
                                                              Pickering




                            cc:   Hon. Gary Fairman, District Judge
                                  Laurie A. Yott, Settlement Judge
                                  Sandy Dupaix-Larson
                                  Goicoechea, Di Grazia, Coyle & Stanton, Ltd.
                                  White Pine County Clerk




SUPREME COURT
           OF
        NEVADA
                                                                2
( 0)   I947A    '4,0'6- •